USCA11 Case: 20-13362    Date Filed: 03/08/2021    Page: 1 of 3



                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13362
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:20-cv-20697-JLK


RONALD SATISH EMRIT,

                                                           Plaintiff-Appellant,

                                 versus

SECRETARY MIGUEL CARDONA,
UNITED STATES DEPARTMENT OF
EDUCATION,
DEFAULT RESOLUTION GROUP,
ACTION FINANCIAL SERVICES,

                                                         Defendants-Appellees,

NELNET,

                                                                     Defendant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (March 8, 2021)
          USCA11 Case: 20-13362       Date Filed: 03/08/2021    Page: 2 of 3



Before JILL PRYOR, LUCK, and BLACK, Circuit Judges.

PER CURIAM:

      Ronald Emrit, proceeding pro se, appeals the district court’s sua sponte

dismissal of his 42 U.S.C. § 1983 action for violations of the Fifth and Fourteenth

Amendments, the Privileges and Immunities Clause, the Americans with

Disabilities Act, Title VII of the Civil Rights Act, breach of contract, negligence,

intentional infliction of emotional distress, and invasion of privacy, as frivolous,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). He asserts the district court erred

because he alleged sufficient facts to establish his claims. Emrit was granted in

forma pauperis (IFP) status before the district court.

      Subsection 1915(e)(2)(B)(i) states that a court shall dismiss at any time an

IFP proceeding that the court determines to be frivolous. 28 U.S.C.

§ 1915(e)(2)(B)(i). “A claim is frivolous if it is without arguable merit either in

law or fact.” Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001). Moreover,

§ 1915 accords judges the “power to pierce the veil of the complaint’s factual

allegations and dismiss those claims whose factual contentions are clearly

baseless.” Id.

      The district court did not abuse its discretion in dismissing Emrit’s

complaint. See Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008) (reviewing

for abuse of discretion a district court’s determination that an IFP complaint is


                                           2
          USCA11 Case: 20-13362        Date Filed: 03/08/2021   Page: 3 of 3



frivolous under § 1915(e)(2)(B)(i)). Although pro se complaints are liberally

construed, Emrit’s complaint fails to allege facts or legal arguments with “arguable

merit.” See Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (stating we

liberally construe pro se pleadings); Bilal, 251 F.3d at 1349. His complaint

contained numerous legal terms and concepts, but failed to connect those concepts

to his underlying argument that the garnishment of his disability checks was

illegal, and his student loan debts should be discharged. The only conduct by the

defendants he appears to challenge is their involvement in garnishing or failing to

end the garnishment of his checks. He failed to connect this conduct, however, to

any contractual or employment relationship, denial of due process, his race,

differential treatment, a negligent violation of duty, emotional distress, or

publication at issue. Accordingly, we affirm the district court.

      AFFIRMED.




                                           3